Exhibit 10.1

EXECUTION VERSION

SUBSCRIPTION AGREEMENT

BY AND AMONG

RENTECH, INC.

AND

EACH OF THE INVESTORS LISTED ON SCHEDULE 1.1 HERETO

Dated as of April 9, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I PURCHASE AND SALE OF PURCHASED SHARES

     1   

Section 1.1

   Purchase and Sale      1   

Section 1.2

   Closing      1   

Article II REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     2   

Section 2.1

   Organization and Power      2   

Section 2.2

   Authorization, Etc.      2   

Section 2.3

   Government Approvals      3   

Section 2.4

   Authorized and Outstanding Stock      4   

Section 2.5

   Subsidiaries      5   

Section 2.6

   Private Placement      5   

Section 2.7

   SEC Documents; Financial Information      5   

Section 2.8

   Internal Control Over Financial Reporting      6   

Section 2.9

   Disclosure Controls and Procedures      6   

Section 2.10

   Litigation      7   

Section 2.11

   Compliance with Laws; Permits      7   

Section 2.12

   Taxes      7   

Section 2.13

   Employee Matters      8   

Section 2.14

   Environmental Matters      8   

Section 2.15

   Registration Rights      8   

Section 2.16

   Investment Company Act      8   

Section 2.17

   Application of Takeover Protections      9   

Section 2.18

   Nasdaq      9   

Section 2.19

   No Brokers or Finders      9   

Article III REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

     9   

Section 3.1

   Organization and Power      9   

Section 3.2

   Authorization, Etc.      10   

Section 3.3

   Government Approvals      10   

Section 3.4

   Investment Representations      10   

Section 3.5

   No Prior Ownership      11   

Section 3.6

   No Brokers or Finders      11   

Article IV COVENANTS OF THE PARTIES

     11   

Section 4.1

   Board of Directors      11   

Section 4.2

   Restrictions on Transfer      13   

Section 4.3

   Restrictive Legends      14   

Section 4.4

   Standstill      15   

Section 4.5

   Hedging Transactions      16   

Section 4.6

   Use of Proceeds      17   

Section 4.7

   [Intentionally Omitted.]      17   

Section 4.8

   Blackstone      17   

 

i



--------------------------------------------------------------------------------

Section 4.9

   Director Indemnification Agreements      18   

Section 4.10

   Financial Statements and Other Information      18   

Section 4.11

   Certain New Securities      19   

Section 4.12

   Confidentiality      20   

Section 4.13

   Rentech Nitrogen Partners Distributions      21   

Section 4.14

   Change of Name/Status      21   

Article V CONDITIONS TO THE PARTIES’ OBLIGATIONS

     21   

Section 5.1

   Conditions of the Purchasers      21   

Section 5.2

   Conditions of the Company      22   

Article VI MISCELLANEOUS

     23   

Section 6.1

   Survival of Representations; Indemnity      23   

Section 6.2

   Counterparts      24   

Section 6.3

   Governing Law      24   

Section 6.4

   Entire Agreement; No Third Party Beneficiary      25   

Section 6.5

   Expenses      25   

Section 6.6

   Notices      25   

Section 6.7

   Successors and Assigns      26   

Section 6.8

   Headings      27   

Section 6.9

   Amendments and Waivers      27   

Section 6.10

   Interpretation; Absence of Presumption      27   

Section 6.11

   Severability      27   

Section 6.12

   Specific Performance      28   

Section 6.13

   Purchasers’ Representative      28   

 

ii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1

     Investors; Purchased Shares

EXHIBITS

 

Exhibit A

      Definitions

Exhibit B

      Form of Articles of Amendment

Exhibit C

      Form of Registration Rights Agreement

Exhibit D

      Form of Opinion of Latham & Watkins LLP

Exhibit E

      Form of Opinion of Holland & Hart LLP

Exhibit F

      Form of Exemption Letter

Exhibit G

      Disclosure Schedule

 

iii



--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT

This SUBSCRIPTION AGREEMENT dated as of April 9, 2014 (this “Agreement”) is
among Rentech, Inc., a Colorado corporation (the “Company”), each of the
investors listed on Schedule 1.1 (each, a “Purchaser” and collectively, the
“Purchasers”) and GSO Capital Partners LP, a Delaware limited partnership, in
its capacity as the Purchasers’ Representative (the “Purchasers’
Representative”). Capitalized terms used but not defined herein have the
meanings assigned to them in Exhibit A.

The Purchasers desire to purchase, severally and not jointly, from the Company,
and the Company desires to issue and sell to the Purchasers, an aggregate of
100,000 shares (the “Purchased Shares”) of the Company’s Series E Convertible
Preferred Stock, par value $10.00 per share (the “Series E Preferred Stock”), on
the terms and subject to the conditions hereinafter set forth.

In consideration of the premises and the mutual representations, warranties,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

ARTICLE I

PURCHASE AND SALE OF PURCHASED SHARES

Section 1.1 Purchase and Sale. On the terms and subject to the satisfaction or
waiver of the conditions set forth in this Agreement, at the Closing each
Purchaser shall purchase, severally and not jointly, and the Company shall issue
and sell to each Purchaser, that number of Purchased Shares set forth next to
such Purchaser’s name on Schedule 1.1. The purchase price per Purchased Share is
$980 and the Original Issue Price (as defined in the Articles of Amendment) per
Purchased Share is $1,000. The aggregate purchase price for the Purchased Shares
to be paid by each Purchaser is set forth next to such Purchaser’s name on
Schedule 1.1. The Series E Preferred Stock shall have the rights, powers,
preferences and privileges set forth in the Articles of Amendment to the
Articles of Incorporation (the “Articles of Amendment”) attached as Exhibit B.

Section 1.2 Closing. On the terms and subject to the satisfaction or waiver of
the conditions set forth in this Agreement, the closing of the issuance, sale
and purchase of the Purchased Shares (the “Closing”) shall take place at the
offices of Latham & Watkins LLP, 885 3rd Ave, New York, New York 10022, at 10:00
A.M., on the date of this Agreement subject the satisfaction or waiver of all of
the conditions set forth in Article V, or such other time and place as the
Company and the Purchasers may agree. The date on which the Closing is to occur
is herein referred to as the “Closing Date.” At the Closing, (a) the Company
will deliver to each Purchaser one or more duly executed certificates, dated as
of the Closing Date, issued in such Purchaser’s name and bearing the appropriate
legends as hereinafter provided for, representing all of the Purchased Shares
set forth next to such Purchaser’s name on Schedule 1.1 (the “Certificates”),
and (b) each Purchaser shall pay to the Company the full purchase price set
forth next to such Purchaser’s name on Schedule 1.1 for such Purchased Shares by
wire transfer of immediately available funds to an account designated in writing
by the Company.



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to each of the Purchasers as set forth in
this Article II except (a) with respect to the representations and warranties
set forth in Section 2.8 through Section 2.14, as set forth in the SEC Documents
filed by the Company with the SEC on or after January 1, 2013 (other than
disclosures in the “Risk Factors” or “Forward-Looking Statements” sections or
similarly captioned sections of any such filings) and (b) with respect to each
of the representations and warranties in this Article II, as set forth on
Exhibit G (the “Disclosure Schedule”) (all such exceptions disclosed in the
Disclosure Schedule being numbered to correspond to the applicable Section of
this Article II, provided, however, that any such exception shall be deemed to
be disclosed with respect to each other representation or warranty to which the
relevance of such exception is reasonably apparent on the face of such
disclosure).

Section 2.1 Organization and Power. The Company and each of its Subsidiaries is
a corporation, limited liability company, partnership or other entity validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation (as applicable) and has all requisite corporate,
limited liability company, partnership or other entity power and authority to
own, lease and operate its properties and to carry on its business as presently
conducted and as proposed to be conducted. The Company and each of its
Subsidiaries is duly licensed or qualified and in good standing to do business
as a foreign corporation, limited liability company, partnership or other entity
in each jurisdiction wherein the character of its property or the nature of the
activities presently conducted by it, makes such qualification necessary, except
where the failure to so qualify has not had, and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 2.2 Authorization, Etc.

(a) The Company, and each Subsidiary of the Company that is a party thereto, has
all necessary corporate, limited liability company, partnership or other
applicable entity power and authority to execute and deliver this Agreement and
the Registration Rights Agreement, the Articles of Amendment, the Put Option
Agreements, the Pledge Agreement, the Director Indemnification Agreements and
the Darkstone LLC Agreement (collectively, the “Related Agreements”), carryout
its obligations hereunder and thereunder and consummate the transactions
contemplated hereby and thereby (including duly filing the Articles of Amendment
with the Secretary of State of the State of Colorado, duly and validly issuing,
selling and delivering the Purchased Shares and duly and validly reserving,
issuing and delivering the Conversion Shares). The execution, delivery and
performance by the Company of this Agreement and by the Company and its
Subsidiaries of the Related Agreements and the consummation of the transactions
contemplated hereby and thereby (including the due filing of the Articles of
Amendment with the Secretary of State of the State of Colorado, the due and
valid authorization, issuance, sale and delivery of the Purchased Shares and the
due and valid reservation, issuance and delivery of the Conversion Shares) have
been duly authorized by all necessary corporate, limited liability, partnership
or other applicable entity action on the part of the Company and its
Subsidiaries, and no further approval or authorization is required therefor on
the part of the Company or its Subsidiaries. The authorization, execution,
delivery and

 

-2-



--------------------------------------------------------------------------------

performance by the Company of this Agreement, and by the Company and its
Subsidiaries of the Related Agreements, and the consummation by the Company and
such Subsidiaries of the transactions contemplated hereby and thereby, including
the filing of the Articles of Amendment and the issuance of the Purchased Shares
and the Conversion Shares: (a) do not and will not violate, conflict with, or
result in the breach of any term, condition or provision of the Articles of
Incorporation or Bylaws or any organizational documents of the Company’s
Subsidiaries; and (b) with such exceptions that have not had, and would not be
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, do not and will not (whether with or without notice or lapse of
time or both) (i) violate any provision of or constitute or result in a breach
or default under, the termination of, acceleration of the performance required
by, or result in any payment obligations under, or result in a right of
termination, acceleration or payment under, any material mortgage, credit or
loan agreement, note, bond, indenture, deed of trust, license, lease, contract
or other instrument or obligation to which the Company or any of its
Subsidiaries is a party or is bound, or to which the Company or any of its
Subsidiaries or any of the properties or assets of the Company or any of its
Subsidiaries may be subject, including as a result of any change of control or
similar provision; (ii) violate any provision of any judgment, ruling, order,
writ, injunction or decree applicable to the Company or any of its Subsidiaries;
(iii) violate any provision of any applicable state, federal or local law, rule
or regulation; or (iv) result in the creation of any lien, security interest,
charge or encumbrance upon any of the properties or assets of the Company or any
of its Subsidiaries or the suspension, revocation, impairment, non-renewal or
forfeiture of any franchise, permit or license or other right granted by any
Governmental Authority to the Company or any of its Subsidiaries. This Agreement
has been duly executed and delivered by the Company and the Related Agreements
have been duly executed and delivered by the Company and the Subsidiaries of the
Company party thereto. Assuming due execution and delivery thereof by each of
the other parties (other than the Company or any of its Subsidiaries) hereto or
thereto, this Agreement and the Related Agreements will each be a valid and
binding obligation of the Company or a Subsidiary of the Company enforceable
against the Company or such Subsidiary in accordance with its terms, except as
such enforceability may be limited by applicable laws relating to bankruptcy,
insolvency, reorganization, moratorium or other similar legal requirement
relating to or affecting creditors’ rights generally and except as such
enforceability is subject to general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law).

Section 2.3 Government Approvals. No consent, approval or authorization of, or
filing with, any Governmental Authority or securities exchange or securities
market is or will be required on the part of the Company or any of the Company’s
Subsidiaries in connection with the execution, delivery and performance by the
Company of this Agreement and the Related Agreements, or in connection with the
issuance of the Purchased Shares or the Conversion Shares, except for (a) the
filing of the Articles of Amendment with the Secretary of State of the State of
Colorado; (b) those which have already been made or granted; (c) the filing of a
Form D and a current report on Form 8-K with the SEC; (d) filings with
applicable state securities commissions; or (e) the listing of the Conversion
Shares with the Nasdaq Stock Market.

 

-3-



--------------------------------------------------------------------------------

Section 2.4 Authorized and Outstanding Stock.

(a) The authorized capital stock of the Company consists of 450,000,000 shares
of common stock, $.01 par value per share (“Common Stock”) and 1,000,000 shares
of preferred stock, par value $10.00 per share (“Preferred Stock”). Of such
Preferred Stock, (i) 90,000 shares have been designated as Series A Convertible
Preferred Stock of which no shares are issued or outstanding, (ii) 500,000
shares have been designated as Series 1998-C Participating Cumulative Preferred
Stock of which no shares are issued or outstanding, (iii) 45,000 shares have
been designated as Series D Junior Participating Preferred Stock of which no
shares are issued or outstanding and (iv) upon the filing of the Articles of
Amendment with the Secretary of State of the State of Colorado, 100,000 shares
of Preferred Stock will be designated as the Series E Preferred Stock. Each
share of Common Stock is accompanied by a right to acquire Common Stock or
Preferred stock of the Company under the Tax Benefit Preservation Plan.

(b) As of April 8, 2014, (i) 227,565,465 shares of Common Stock were issued and
outstanding, (ii) 14,739,028 shares of Common Stock were reserved for issuance
upon the exercise of outstanding stock options or the vesting of unvested
restricted stock awards, restricted stock units and performance share awards
issued pursuant to the Stock Plans or the vesting of unvested restricted stock
units not issued pursuant to a Stock Plan and (iii) 1,250,000 shares of Common
Stock were reserved for issuance upon the exercise of outstanding warrants (the
“Warrants” and such shares of Common Stock, the “Warrant Shares”).

(c) All of the issued and outstanding shares of Common Stock of the Company are
duly and validly authorized and validly issued and fully paid and non-assessable
and were issued in compliance with applicable state and federal securities laws
and any rights of third parties. The Purchased Shares have been duly and validly
authorized, and when issued and delivered pursuant to this Agreement, the
Purchased Shares will be duly and validly issued and fully paid and
non-assessable and will have the rights, preferences, powers, priorities,
restrictions, limitations and qualifications set forth in the Articles of
Amendment. The shares of Common Stock issuable upon conversion of the Purchased
Shares (the “Conversion Shares”) have been duly and validly reserved for
issuance and, when issued upon conversion thereof in accordance with the terms
of the Articles of Amendment, will be duly and validly issued and fully paid and
non-assessable and will not be subject to any preemptive right or any
restrictions on transfer, other than restrictions on transfer under applicable
state and federal securities laws and this Agreement and the Registration Rights
Agreement. When issued and delivered in accordance with the terms hereof, the
Purchased Shares will not be subject to any preemptive right or restrictions on
transfer other than restrictions on transfer under applicable state and federal
securities laws or pursuant to this Agreement, and will be free and clear of all
liens imposed by or through the Company.

(d) Except for the Purchased Shares, this Agreement and the Related Agreements,
and except as described in Section 2.4(b) above: (i) no subscription, warrant,
option, convertible security, conversion right, rights of first refusal,
preferential purchase right or similar right issued by the Company to purchase,
acquire or sell any shares of capital stock of the Company is authorized or
outstanding; (ii) there is not any commitment of the Company to issue any
subscription, warrant, option, convertible security, preferential purchase right
or other such right or to issue or distribute to any Person any shares of
capital stock of the Company; (iii) the Company has no obligation to purchase,
redeem or otherwise acquire any shares of its capital stock or to pay any
dividend or make any other distribution in respect thereof; and (iv) there are
no agreements between the Company and any Person relating to the acquisition,
disposition or voting of the capital stock of the Company. No person or entity
is entitled to any preemptive right granted by the Company with respect to any
securities of the Company. The issuance and sale of the Purchased Shares
hereunder will not obligate the Company to issue shares of Common Stock or other
securities to any other person (other than the Purchasers) and will not result
in the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security.

 

-4-



--------------------------------------------------------------------------------

Section 2.5 Subsidiaries. Set forth on Section 2.5(a) of the Disclosure Schedule
is a true and complete list of (a) the name of each Subsidiary of the Company,
(b) its jurisdiction of organization, (c) its form of organization, (d) the
capital stock or equity interests of such Subsidiary held by the Company or a
Subsidiary of the Company and (e) the percentage of direct or indirect ownership
by the Company in the outstanding capital stock or equity interests of such
Subsidiary. Except as set forth in Section 2.5(b) of the Disclosure Schedule,
the Company, directly or indirectly, owns of record and beneficially, free and
clear of all liens, all of the issued and outstanding capital stock or equity
interests of each of its Subsidiaries. All of the issued and outstanding capital
stock or equity interests of the Company’s Subsidiaries has been duly authorized
and validly issued is fully paid and non-assessable. Except as set forth on
Schedule 2.5(c) of the Disclosure Schedule, there are no outstanding
subscriptions, rights, options, warrants, preemptive rights, conversion rights,
rights of first refusal, preferential purchase rights or similar rights for the
purchase or acquisition from the Company or any of the Company’s Subsidiaries of
any securities of any of the Company’s Subsidiaries nor are there any
commitments to issue or execute any such subscriptions, rights, options,
warrants, preemptive rights, conversion rights, rights of first refusal,
preferential purchase rights or similar rights.

Section 2.6 Private Placement. Assuming the accuracy of the representations and
warranties of the Purchasers set forth in Section 3.4 (Investment
Representations), the offer and sale of the Purchased Shares pursuant to this
Agreement will be exempt from the registration requirements of the Securities
Act. Neither the Company nor any person acting on its behalf has conducted any
general solicitation or general advertising (as those terms are used in
Regulation D of the Securities Act) in connection with the offer or sale of any
of the Purchased Shares. Neither the Company nor any of its Affiliates, nor any
person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(a)(2) of the Securities Act for the exemption from
registration for the transactions contemplated hereby or would require
registration of the Purchased Shares under the Securities Act.

Section 2.7 SEC Documents; Financial Information. Since January 1, 2013, the
Company has timely filed (a) all annual and quarterly reports and proxy
statements (including all amendments, exhibits and schedules thereto) and
(b) all other reports and other documents (including all amendments, exhibits
and schedules thereto), in each case required to be filed by the Company with
the SEC pursuant to the Exchange Act and the Securities Act and the rules and
regulations promulgated thereunder. As of their respective filing dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act, the Exchange Act and the rules and regulations of the SEC
thereunder applicable to such SEC Documents, and as of their respective dates of
filing or effectiveness none of the SEC Documents contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The consolidated
financial statements of the Company and its Subsidiaries included in the SEC
Documents (the “Financial Statements”) comply as of their respective dates in
all material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto (except as may be indicated in the
notes thereto or, in the case of the unaudited statements, as permitted by Form
10-Q promulgated by the SEC), and present fairly in all material respects as of
their respective dates the consolidated financial position of the Company and
its Subsidiaries as at the dates thereof and the consolidated results of their
operations and their consolidated cash flows for each of the respective periods,
all in conformity with GAAP. The Company satisfies the “registrant requirements”
for use of Form S-3 set forth in General Instruction I.A to Form S-3 promulgated
by the SEC.

 

-5-



--------------------------------------------------------------------------------

Section 2.8 Internal Control Over Financial Reporting. The Company has
disclosed, based on its most recent evaluation prior to the date hereof, to the
Company’s outside auditors and the Audit Committee of the Board of Directors
(a) any significant deficiencies and material weaknesses in the design or
operation of internal control over financial reporting (as defined in Rule
13a-15(f) under the Exchange Act) that are reasonably likely to adversely affect
the Company’s ability to record, process, summarize and report financial
information and (b) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal control
over financial reporting.

Section 2.9 Disclosure Controls and Procedures. The Company and its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (a) transactions are executed in accordance with
management’s general or specific authorizations, (b) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (c) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(d) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15(d)-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company, including its Subsidiaries, is made known
to the principal executive officer and principal financial officer of the
Company by others within those entities, particularly during the period in which
the Company’s Form 10-K or Form 10-Q, as the case may be, is being prepared. The
Company’s principal executive officer and principal financial officer have
evaluated the effectiveness of the Company’s disclosure controls and procedures
as of the last day of the period covered by the Company’s most recently filed
Form 10-K (such date, the “Evaluation Date”). The Company presented in its most
recently filed Form 10-K the conclusions of such officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. During the quarter ended December 31,
2013, there have been no significant changes in the Company’s internal control
over financial reporting (as described in Item 308(c) of Regulation S-K under
the Exchange Act) that materially affected, or are reasonably likely to
materially affect, the Company’s internal control over financial reporting. The
Company has not identified any significant deficiency or material weakness in
the Company’s internal control over financial reporting during the Company’s
last fiscal year that would have or would be reasonably likely to have a
Material Adverse Effect.

 

-6-



--------------------------------------------------------------------------------

Section 2.10 Litigation. Section 2.10. of the Disclosure Schedule sets forth a
list of all material litigation, claims or proceedings pending or, to the
knowledge of the Company, threatened in writing against the Company or any of
its Subsidiaries or affecting any of the business, operations, properties or
assets of the Company or any of its Subsidiaries. Such litigation, claims or
proceedings pending or threatened against the Company or any of its Subsidiaries
do not and would not be reasonably expected to impair in any material respect
the ability of the Company or any of its Subsidiaries to perform its obligations
under this Agreement or any of the Related Agreements or impede the consummation
of the transactions contemplated hereby or thereby. Neither the Company nor any
of its Subsidiaries is in material default with respect to any order, writ,
injunction, decree, ruling or decision of any court, commission, board or other
Governmental Authority, or with respect to any ruling or decision of any
arbitrator, that is expressly applicable to the Company or any of its
Subsidiaries.

Section 2.11 Compliance with Laws; Permits. The Company and its Subsidiaries are
in compliance in all material respects with all Applicable Laws (including laws
relating to occupational health and safety, product quality and safety and
employment and labor matters). The Company is in compliance in all material
respects with all applicable requirements of the Sarbanes-Oxley Act of 2002, as
amended, and the rules and regulations thereunder, applicable to it. The Company
and its Subsidiaries possess all material permits and licenses of Governmental
Authorities that are required to conduct their business as currently conducted.

Section 2.12 Taxes. Except as has not had, and would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect:

(a) The Company and each of its Subsidiaries has filed all Tax Returns required
to be filed within the applicable periods for such filings (with due regard to
any extension). Each such Tax Return is true, correct and complete in all
material respects. All Taxes owed by the Company and each of its Subsidiaries or
for which the Company or any of its Subsidiaries may be liable, or which are or
have become due, have been paid;

(b) Neither the Company nor any of its Subsidiaries has received any written
claim against it (or the other) for any Taxes, and no assessment, deficiency or
adjustment has been asserted in writing against the Company or any such
Subsidiary. None of the Tax Returns filed by the Company or any such Subsidiary
has been audited and no audits or other administrative proceedings or court
proceedings of which the Company or such Subsidiary has received written notice
are presently pending or threatened with regard to any Taxes or Tax Returns of
the Company or any such Subsidiary. No claim has been made by any Governmental
Authority in a jurisdiction where the Company or any such Subsidiary does not
file Tax Returns that the Company or any such Subsidiary is or may be required
to file Tax Returns in that jurisdiction;

(c) All Taxes which the Company or its Subsidiaries is required by law to
withhold and collect have been withheld and collected, and have been paid over
to the proper authorities to the extent due and payable; and

 

-7-



--------------------------------------------------------------------------------

(d) The Company is not party to or bound by any tax sharing agreement with any
of its Subsidiaries or Rentech Graanul, LLC, a Delaware limited liability
company. Neither the Company nor any of its Subsidiaries has any liability for
the Taxes of any Person under Treasury Regulations Section 1.1502-6 (or any
corresponding provisions of state, local or foreign Tax law), or as a transferee
or successor, or by contract (other than the members of any affiliated,
combined, consolidated, unitary or similar group of which the Company is the
common parent).

Section 2.13 Employee Matters. Except, in each case, as has not had and would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the Company and its Subsidiaries (a) are, with respect to each
ERISA Document, in compliance with the applicable provisions of each of ERISA
and the Internal Revenue Code of 1986, as amended (together with all regulations
issued thereunder, the “Code”), (b) are in compliance with all Applicable Laws
relating to labor, employment, fair employment practices, terms and conditions
of employment, and wages and hours (collectively, “Employment Laws”), and
(c) are in compliance with the terms of the ERISA Documents. There are not any
pending or, to the knowledge of the Company, threatened claims or disputes under
the terms of or in connection with any ERISA Document or Employment Law that
are, in each case, unresolved, except as has not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Neither the Company nor any ERISA Affiliate has any liability (including
withdrawal liability) under any Multiemployer Plan except as has not had and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. Neither the execution and delivery of this Agreement or
any of the Related Agreements nor the consummation of the transactions
contemplated hereby or thereby will (i) result in any payment (including
severance, unemployment compensation, golden parachute, bonus, or otherwise)
becoming due to any officer, director or employee of the Company or any of its
Subsidiaries; or (ii) materially increase any benefits otherwise payable by the
Company or any of its Subsidiaries to any such officer, director or employee.

Section 2.14 Environmental Matters. The Company and its Subsidiaries are in
compliance with all applicable Requirements of Environmental Law and
Environmental Permits, except, in each case, where the failure to comply has not
had, and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Except as set forth on Section 2.14 of the
Disclosure Schedule, the Company and its Subsidiaries have not received any
written notice from a Governmental Authority of any material violation or
material alleged violation of any Requirements of Environmental Law or
Environmental Permit in connection with their respective properties that is
unresolved.

Section 2.15 Registration Rights. Except for the rights granted to the
Purchasers pursuant to the Registration Rights Agreement or as set forth on
Section 2.15 of the Disclosure Schedule, the Company has not granted any rights
to register under the Securities Act any of its presently outstanding securities
or any of its securities that may be issued subsequently.

Section 2.16 Investment Company Act. The Company is not, and immediately after
giving effect to the sale of the Purchased Shares in accordance with this
Agreement and the application of the proceeds thereof will not be required to be
registered as, an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act.

 

-8-



--------------------------------------------------------------------------------

Section 2.17 Application of Takeover Protections.

(a) There are no “business combination with interested stockholders” or similar
antitakeover provisions under the Articles of Incorporation (including Article
15 of the Articles of Incorporation) or the Bylaws or the antitakeover laws and
regulations of the State of Colorado that are or could become applicable to the
Purchasers solely as a result of the Purchaser, the Company and its Subsidiaries
fulfilling their obligations or exercising their rights under this Agreement or
any of the Related Agreements, including, without limitation, the Company’s
issuance of the Purchased Shares, the ownership, redemption or put of the
Purchased Shares or the issuance of the Conversion Shares by the Company or the
sale or transfer by the Company of the Conversion Shares. Subject to the
accuracy of the representations and warranties made by the Purchasers in, and
the other provisions of, the Exemption Letter, the Purchasers and their
Permitted Transferees are Exempt Persons, as defined in the Tax Benefit
Preservation Plan with respect to the acquisition of up to 19.9% of the
outstanding Common Stock.

(b) Except for the Tax Benefit Preservation Plan, the Company has not adopted
any poison pill (including any distribution under a rights agreement) or other
similar antitakeover measure.

Section 2.18 Nasdaq. As of the date hereof, the Company’s Common Stock is listed
on, and the Conversion Shares have been approved for listing on, the Nasdaq
Stock Market, and no event has occurred, and the Company is not aware of any
event that is reasonably likely to occur, that would reasonably be expected to
result in the Common Stock being delisted from the Nasdaq Stock Market.

Section 2.19 No Brokers or Finders. No Person has or will have, as a result of
the transactions contemplated by this Agreement, any right, interest or claim
against or upon the Company, any of its Subsidiaries or any Purchaser for any
commission, fee or other compensation as a finder or broker because of any act
of the Company or any of its Subsidiaries, other than Credit Suisse whose fee is
the sole responsibility of the Company.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

Each Purchaser, severally and not jointly, represents and warrants to the
Company that:

Section 3.1 Organization and Power. Such Purchaser is a limited partnership or
other entity duly formed, validly existing and in good standing under the laws
of the jurisdiction of its formation and has all requisite limited partnership
or other entity power and authority to own its properties and to carry on its
business as presently conducted.

 

-9-



--------------------------------------------------------------------------------

Section 3.2 Authorization, Etc. Such Purchaser has all necessary limited
partnership or other entity power and authority to execute and deliver this
Agreement and the Related Agreements to which it is a party, carryout its
obligations hereunder and thereunder and consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance by such
Purchaser of this Agreement and the Related Agreements to which it is a party,
and the consummation of the transactions contemplated hereby and thereby, have
been duly authorized by all necessary limited partnership or other entity action
on the part of such Purchaser, and no further approval or authorization is
required therefor on the part of such Purchaser. The authorization, execution,
delivery and performance by such Purchaser of this Agreement, and the Related
Agreements to which it is a party, and the consummation by such Purchaser of the
transactions contemplated hereby and thereby do not and will not: (a) violate,
conflict with, or result in the breach of any term, condition or provision of
the certificate of limited partnership and limited partnership agreement (or
similar organizational document) of such Purchaser; and (b) with such exceptions
that have not had, and would not reasonably expected to have, individually or in
the aggregate, a material adverse effect on its ability to perform its
obligations under this Agreement and the Related Agreements to which it is a
party do not and will not (whether with or without notice or lapse of time or
both) (i) violate any provision of any judgment, ruling, order, writ, injunction
or decree applicable to such Purchaser; or (ii) violate any provision of any
state, federal or local law, rule or regulation applicable to such Purchaser.
This Agreement, and the Related Agreements to which such Purchaser is a party,
have been duly executed and delivered by such Purchaser. Assuming due execution
and delivery thereof by the other parties hereto or thereto, this Agreement and
the Related Agreements will each be a valid and binding obligation of such
Purchaser enforceable against such Purchaser in accordance with its terms,
except as such enforceability may be limited by applicable laws relating to
bankruptcy, insolvency, reorganization, moratorium or other similar legal
requirement relating to or affecting creditors’ rights generally and except as
such enforceability is subject to general principles of equity (regardless of
whether enforceability is considered in a proceeding in equity or at law).

Section 3.3 Government Approvals. No consent, approval, license or authorization
of, or filing with, any Governmental Authority is required on the part of such
Purchaser in connection with the execution, delivery and performance by such
Purchaser of this Agreement and the Related Agreements to which it is a party,
except for: (a) those which have already been made or granted; (b) the filing
with the SEC of a Schedule 13D or Schedule 13G and a Form 3 to report such
Purchaser’s ownership of the Purchased Shares; or (c) those where the failure to
obtain such consent, approval or license or make such filing would not have a
material adverse effect on the ability of such Purchaser to perform its
obligations hereunder.

Section 3.4 Investment Representations.

(a) Such Purchaser is an “accredited investor” as that term is defined in Rule
501(a) of Regulation D promulgated under the Securities Act.

(b) Such Purchaser has been advised by the Company that the Purchased Shares
have not been registered under the Securities Act, that the Purchased Shares
will be issued on the basis of the statutory exemption provided by Section 4(2)
under the Securities Act or Regulation D promulgated thereunder, or both,
relating to transactions by an issuer not involving any public offering and
under similar exemptions under certain state securities laws, that this
transaction has not been reviewed by, passed on or submitted to any federal or
state agency or self-regulatory organization where an exemption is being relied
upon, and that the Company’s reliance thereon is based in part upon the
representations made by such Purchaser in this Agreement and the Related
Agreements. Such Purchaser acknowledges that it has been informed by the Company
of, or is otherwise familiar with, the nature of the limitations imposed by the
Securities Act and the rules and regulations thereunder on the transfer of
securities.

 

-10-



--------------------------------------------------------------------------------

(c) Such Purchaser is purchasing the Purchased Shares for its own account and
not with a view to, or for sale in connection with, any distribution thereof in
violation of federal or state securities laws.

(d) By reason of its business or financial experience, that it is capable of
evaluating the merits and risks of the transactions contemplated hereunder.

(e) The Company has provided to such Purchaser all documents and information
that such Purchaser has requested relating to an investment in the Company. Such
Purchaser recognizes that investing in the Company involves substantial risks,
and has taken full cognizance of and understands all of the risk factors related
to the acquisition of the Purchased Shares. Such Purchaser has carefully
considered and has, to the extent it believes such discussion necessary,
discussed with the Purchaser’s professional legal, tax and financial advisers
the suitability of an investment in the Company, and such Purchaser has
determined that the acquisition of the Purchased Shares is a suitable investment
for the Purchaser. Such Purchaser has not relied on the Company for any tax or
legal advice in connection with the purchase of the Purchased Shares. In
evaluating the suitability of an investment in the Company, such Purchaser has
not relied upon any representations or other information (other than the
representations and warranties of the Company set forth in Article II or in any
certificate delivered to such Purchaser at closing or in any Related Agreement).

Section 3.5 No Prior Ownership. Prior to the Closing, such Purchaser does not
have record or beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of any shares of the Company’s Common Stock.

Section 3.6 No Brokers or Finders. No Person has or will have, as a result of
the transactions contemplated by this Agreement, any right, interest or claim
against or upon the Company, any of its Subsidiaries or any Purchaser for any
commission, fee or other compensation as a finder or broker because of any act
by such Purchaser.

ARTICLE IV

COVENANTS OF THE PARTIES

Section 4.1 Board of Directors.

(a) The Purchasers collectively shall have the right to appoint up to two
directors to the Board of Directors (each, a “Series E Director”) to the extent
provided in the Articles of Amendment.

 

-11-



--------------------------------------------------------------------------------

(b) In addition to the right described in Section 4.1(a), for so long as the
Purchasers in the aggregate have record and beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of Conversion Shares that
constitute at least 10% of the outstanding Common Stock of the Company, the
Purchasers’ collectively shall have the right to nominate one person for
election to the Board of Directors (a “Purchaser Nominee”) once every three
years. For so long as the Purchasers in the aggregate have record and beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
Conversion Shares that constitute more than 18% of the outstanding Common Stock
and less than 42.5% of the Series E Preferred Stock issued on the date of this
Agreement, the Purchasers collectively shall be entitled to nominate a total of
two Purchaser Nominees for election to the Board of Directors once every three
years; provided that such nominations may not be made in the same year. If the
Purchasers have the right to so nominate one or more Purchaser Nominees in a
given year, the Company shall, at the annual meeting of the shareholders of the
Company during such year, nominate the Purchaser Nominee(s) for election to the
Board of Directors and use reasonable efforts to cause the Purchaser Nominee(s)
to be elected to the Board of Directors; provided, however, that each Purchaser
Nominee shall be reasonably acceptable to the Nominating and Corporate
Governance Committee of the Board of Directors and shall comply with the
Corporate Governance Guidelines of the Company as in effect from time to time.
If, following election to the Board of Directors, a Purchaser Nominee resigns,
is removed, is not re-elected or is otherwise unable to serve for any reason and
the Purchasers still have the right to nominate such Purchaser Nominee, then,
the Purchasers collectively shall be entitled to designate a replacement
Purchaser Nominee, and the Board of Directors shall, subject to the exercise of
their fiduciary duties, elect such replacement Purchaser Nominee to the Board of
Directors. In the event that the Purchasers in the aggregate cease to hold the
minimum percentage of the outstanding Common Stock that entitles them to
nominate a Purchaser Nominee as provided above, if requested by the Board of
Directors, the Purchasers shall use reasonable best efforts to have such
Purchaser Nominee resign as a director. As a pre-condition to the nomination of
a Purchaser Nominee, such Purchaser Nominee shall execute and deliver to the
Board of Directors an irrevocable letter of resignation to be deemed tendered at
the time the Purchasers are required to use reasonable best efforts to have him
or her so resign. For the avoidance of doubt, only Conversion Shares shall be
counted towards whether the Purchasers meet such minimum percentages and, in the
event that the Purchasers’ holdings of Conversion Shares drop below such a
minimum percentage, they will not regain the right to nominate a Purchaser
Nominee through the acquisition of other shares of Common Stock.

(c) If the Purchasers are entitled to appoint two Series E Directors, or to
appoint at least one Series E Director and to nominate at least one Purchaser
Nominee, in accordance with Section 4.1(a) and (b), one such Series E Director
or Purchaser Nominee shall satisfy all independence and other requirements of
membership on the Board of Directors imposed by the Nasdaq Stock Market Rules
(other than the requirements of Rule 10A-3(b)(1)(ii) under the Exchange Act).

(d) For so long as the Purchasers have the right to appoint or nominate at least
one person to the Board of Directors in accordance with this Section 4.1, the
Purchasers collectively shall have the right to appoint one observer (the
“Observer”) to the Board of Directors who shall be reasonably acceptable to the
Company. The Observer shall be permitted to attend and observe all meetings
(other than executive sessions) of the Board of Directors. The Observer shall
not have the right to vote on any matter that comes before the Board of
Directors. The Observer shall receive copies of all written materials
distributed to the Board of Directors and shall receive notice of each meeting
or action by written consent of the Board of Directors at the same time and in
the same manner as notice is given to the Board of Directors. Notwithstanding
the foregoing, the Company shall be entitled to withhold any information from
the Observer and exclude the Observer from any meeting, or any portion thereof,
(i) if the Company reasonably determines that such withholding or exclusion is
necessary to preserve attorney-client privilege, to protect highly confidential
competitively sensitive information or for other similar reasons, or (ii) if the
Company believes in good faith that the Observer has a conflict of interest. The
Observer shall execute a confidentiality agreement in form and substance
reasonably acceptable to the Company and such Observer with respect to the
information and discussions to which the Observer will have access.

 

-12-



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing provisions of this Section 4.1, the Purchasers
shall exercise any right to appoint or nominate the Purchaser Nominees and the
Observer by and through the Purchasers’ Representative, and the Company shall be
permitted to communicate with the Purchasers’ Representative regarding all such
matters.

Section 4.2 Restrictions on Transfer.

(a) After the Closing, no Purchaser shall Transfer any of the Purchased Shares
to any Person (other than pursuant to the Articles of Amendment or a Put Option
Agreement) without the prior written consent of the Company, which shall not be
unreasonably withheld, delayed or conditioned; provided, however, that, without
the prior written consent of the Company, a Purchaser may Transfer Purchased
Shares to a Permitted Transferee of the Purchaser that agrees to be bound by the
terms of this Article IV pursuant to a written agreement in form and substance
reasonably satisfactory to the Company (and upon such Transfer the Permitted
Transferee shall become a “Purchaser” for purposes of this Article IV).

(b) From and after the time that the Tax Benefit Preservation Plan (or any
replacement or successor plan thereto) is no longer in effect, and so long as
the Company has at least $25,000,000 of NOLs which may be carried forward for
Federal income Tax purposes (as reflected in the Company’s most recent public
reports filed with the SEC), without the prior written consent of the Company,
which shall not be unreasonably withheld, delayed or conditioned, no Purchaser
shall knowingly (after reasonable inquiry) Transfer any Conversion Shares to any
Person or “group” (within the meaning of Section 13(d)(3) of the Exchange Act)
that, immediately following such Transfer, would beneficially own in the
aggregate 5% or more of the outstanding Common Stock, other than (i) to a
Permitted Transferee that agrees to be bound by the terms of this Article IV
pursuant to a written agreement in form and substance reasonably satisfactory to
the Company (and upon such Transfer the Permitted Transfer shall become a
“Purchaser” for purposes of this Article IV), (ii) to an underwriter in
connection with a bona fide public offering or (iii) pursuant to regular way
brokerage transactions in which the purchaser is not identified.

(c) In order to provide for the orderly sale of any Common Stock by the
Purchasers, the Purchasers shall not sell on any day an aggregate number of
shares of Common Stock in excess of 25% of the average daily trading volume of
the Common Stock for the preceding three months on the national securities
exchange on which it is traded, except pursuant to an underwritten offering of
the Common Stock in a registration effected by the Company pursuant to Article
II of the Registration Rights Agreement.

(d) Any attempted Transfer in violation of this Section 4.2 shall be void ab
initio.

 

-13-



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, the restrictions in Section 4.2(b) and
(c) shall terminate and be of no further force or effect when the Purchasers, in
the aggregate, cease to have record or beneficial ownership (within the meaning
of Rule 13d-3 under the Exchange Act) of more than 5% of the outstanding shares
of the Company’s Common Stock (which shall be determined assuming conversion of
all of the shares of Series E Preferred Stock).

Section 4.3 Restrictive Legends.

(a) Each certificate representing the Purchased Shares or, book-entry
representing the Conversion Shares (unless otherwise permitted by the provisions
of Section 4.3(d)) shall bear a legend in the following form (in addition to any
legend required under applicable state securities laws):

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED OR THE SECURITIES LAWS OF ANY STATE MAY NOT BE
TRANSFERRED, SOLD, OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERE TO IS IN EFFECT UNDER SUCH ACT OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.”

(b) In addition, for so long as the Purchased Shares or the Conversion Shares
are subject to the restrictions set forth in Section 4.2, each certificate
representing the Purchased Shares or book-entry representing Conversion Shares
(as applicable) shall bear a legend in the following form:

“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO RESTRICTIONS ON TRANSFER SET
FORTH IN A SUBSCRIPTION AGREEMENT. THE COMPANY WILL MAIL TO THE HOLDER OF THIS
CERTIFICATE A COPY OF SUCH SUBSCRIPTION AGREEMENT, AS IN EFFECT ON THE DATE OF
MAILING, WITHOUT CHARGE, PROMPTLY AFTER RECEIPT OF A WRITTEN REQUEST THEREFOR.”

(c) Each Purchaser consents to the Company making a notation on its records and
giving instructions to any transfer agent of the Purchased Shares or the
Conversion Shares in order to implement the restrictions on transfer set forth
in this Section 4.3.

 

-14-



--------------------------------------------------------------------------------

(d) Prior to any proposed Transfer of any Restricted Securities, unless there is
in effect a registration statement under the Securities Act covering the
proposed Transfer, a Purchaser shall give written notice to the Company of such
Purchaser’s intention to effect such Transfer. Each such notice shall describe
the manner and circumstances of the proposed Transfer in sufficient detail, and
shall be accompanied by either (i) an opinion of legal counsel reasonably
satisfactory to the Company to the effect that the proposed Transfer of the
Restricted Securities may be effected without registration under the Securities
Act, or (ii) any other evidence reasonably satisfactory to counsel to the
Company, whereupon such Purchaser shall be entitled to Transfer such Restricted
Securities in accordance with the terms of the notice delivered by such
Purchaser to the Company. Notwithstanding the foregoing, in the event a
Purchaser shall give the Company a representation letter containing such
representations as the Company shall reasonably request, the Company will not
require such legal opinion or such other evidence (A) in a routine sales
transaction in compliance with Rule 144 under the Securities Act, (B) in any
transaction in which a Purchaser that is a corporation distributes Restricted
Securities solely to its majority owned subsidiaries or Affiliates for no
consideration, (C) in any transaction in which a Purchaser that is a partnership
or limited liability company distributes Restricted Securities solely to its
Affiliates (including affiliated fund partnerships), or partners or members of
such Purchaser or its Affiliates for no consideration or (D) in a Transfer of
Purchased Shares or Conversion Shares in compliance with Section 4.2(a) or
4.2(b). Each certificate evidencing the Restricted Securities transferred shall
bear the appropriate restrictive legend set forth in Section 4.3 above, except
that such certificate shall not bear the first such restrictive legend if such
legend is not required in order to establish compliance with any provisions of
the Securities Act. Upon the request of a Purchaser of a certificate bearing the
first such restrictive legend and, if necessary, the appropriate evidence as
required by clause (i) or (ii) above, the Company shall remove the first such
restrictive legend from such certificate and from the certificate to be issued
to the applicable transferee if such legend is not required in order to
establish compliance with any provisions of the Securities Act and the Purchaser
promptly Transfers the Purchased Shares or Conversion Shares. Upon the request
of a Purchaser that holds a certificate bearing the second restrictive legend,
the Company shall remove such restrictive legend from such certificate when the
provisions of Section 4.2 are no longer applicable to the applicable Purchased
Shares or Conversion Shares.

Section 4.4 Standstill.

(a) Each Purchaser agrees that until the first (1st) anniversary of the date of
this Agreement (the “Restricted Period”), without the prior written consent of
the Company, it will not at any time, nor will it cause or permit any of its
Affiliates to, make any public proposal to acquire or acquire, directly or
indirectly, by purchase or otherwise, record or beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act), of any additional shares of the
Company’s Common Stock (other than Conversion Shares and any other shares
directly issued by the Company); provided, however, that if, at any time, the
Purchasers, in the aggregate, have record or beneficial ownership of less than
10% of the outstanding shares of the Company’s Common Stock determined on a
fully diluted basis, then the Purchasers, in the aggregate, may acquire record
or beneficial ownership of additional shares of the Company’s Common Stock, so
long as the Purchasers, in the aggregate, do not have record or beneficial
ownership of 10% or more of the outstanding shares of the Company’s Common Stock
determined on a fully diluted basis. Notwithstanding the foregoing, if the
Company takes any direct or indirect action that results in the number of shares
of Common Stock outstanding being reduced (e.g. stock repurchases), no Purchaser
shall be deemed to have breached this Section 4.4(a) as a result of such action.

 

-15-



--------------------------------------------------------------------------------

(b) During the Restricted Period without the prior written consent of the
Company, each Purchaser agrees not to, directly or indirectly:

(i) publicly propose to enter into, directly or indirectly, any merger,
consolidation, business combination or other similar transaction involving the
Company;

(ii) make, or in any way participate in, any solicitation of proxies to vote any
securities of the Company under any circumstances in connection with a merger or
acquisition of the Company, or deposit any securities of the Company in a voting
trust or subject them to a voting agreement or other agreement of similar effect
(it is understood and agreed that this clause (ii) shall not prohibit any
Purchaser from voting any securities of the Company in its sole discretion);

(iii) form, join or in any way participate in a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to any of securities of the
Company, other than a group including solely the Purchasers and their
Affiliates;

(iv) disclose any intention, plan or arrangement to change any of the members of
the Board of Directors (other than pursuant to its rights hereunder or pursuant
to the Articles of Amendment), any of the executive officers of the Company or
the Articles of Incorporation or Bylaws of the Company, other than to the
Company, directors of the Company or the Purchasers’ representatives and
advisors (it is understood and agreed that this clause (iv) shall not prohibit
any Purchaser from voting any securities of the Company in its sole discretion);

(v) call, request the calling of, or otherwise seek the calling of a special
meeting of the shareholders of the Company;

(vi) publicly disclose any intention, plan or arrangement inconsistent with the
foregoing, or

(vii) advise, assist or encourage any other Persons in connection with any of
the foregoing;

it being understood that nothing in this Section 4.4(b) shall restrict or
prohibit the Series E Directors, or any other representative of the Purchasers
who is a director of the Company, from taking any action, or refraining from
taking any action, which he or she determines, in his or her reasonable
discretion, is necessary to fulfill his or her fiduciary duties as a member of
the Board of Directors.

Section 4.5 Hedging Transactions. Each Purchaser agrees that it will not enter
into any Hedging Transactions; provided, however, that (a) if the Trading Price
is more than two times the Conversion Price for at least 30 consecutive Trading
Days immediately prior to a Hedging Transaction, then such Purchaser may enter
into such Hedging Transaction (other than any Short Sale) and (b) the
restrictions in this Section 4.5 shall terminate and be of no further force or
effect when the Purchasers, in the aggregate, cease to have record and
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of more than 5% of the outstanding shares of the Company’s Common Stock (which
shall be determined assuming conversion of all of the shares of Series E
Preferred Stock).

 

-16-



--------------------------------------------------------------------------------

Section 4.6 Use of Proceeds. The Company shall use the proceeds from the sale of
the Purchased Shares (together with the proceeds from the related term loan)
(a) to pay off the indebtedness under and terminate the Credit Agreement, dated
as of September 23, 2013, among Rentech Nitrogen Holdings, Inc., Credit Suisse
AG, Cayman Islands Branch, as administrative agent, and each other lender from
time to time party thereto, (b) to fund the development or acquisition by the
Company of wood pellet and wood fibre projects and associated expenses of the
Company’s wood fibre business, (c) to pay for the fees and expenses incurred by
the Company in connection with the transactions contemplated by this Agreement
and the Related Agreements and (d) general corporate purposes. The Company shall
not use such proceeds for any purpose that would result in the applicability of
the federal margin stock rules in connection with the Purchased Shares.

Section 4.7 [Intentionally Omitted.]

Section 4.8 Blackstone.

(a) Notwithstanding anything to the contrary set forth in this Agreement, none
of the terms or provisions of this Agreement shall in any way limit the
activities of The Blackstone Group L.P. or any of its business units other than
those within its credit business segment (collectively, the “Blackstone Group”),
so long as (a) no member of the Blackstone Group is acting on behalf of or in
concert with any Purchaser with respect to any matter that otherwise would
violate any term or provision of this Agreement, (b) no member of the Blackstone
Group (other than any member of a Blackstone Group legal or compliance team) has
received any Confidential Information from a Purchaser, a Series E Director or a
Purchaser Nominee, and (c) the Company’s securities are included on the
Blackstone Group’s restricted securities or watch securities list.

(b) The Company recognizes that the Purchasers are investment funds and managed
accounts and that the Purchasers, their partners or investors and professionals
affiliated with the Purchasers (such Persons, together with the operating or
portfolio companies described in this sentence, are collectively referred to as
the “Purchaser Group” and individually as a “Purchaser Group Member”) invest in,
serve on the board of directors and other governing boards of, serve as officers
of, provide services to and have minority and controlling ownership interests in
existing and future operating or portfolio companies. Nothing in this Agreement
or the nature of the existing or any future relationship between the Purchaser
Group or any Purchaser Group Member, on the one hand, and the Company or any of
its Affiliates, on the other hand, will prohibit the Purchaser Group or any
Purchaser Group Member from engaging in any activity or business opportunity,
including any activity or business opportunity that competes with or relates to
the business conducted by the Company, that is independently developed by such
Purchaser Group or Purchaser Group Member without information obtained from, or
the participation of, the Company or its Subsidiaries. Nothing in this
Section 4.8(b) shall limit or qualify the fiduciary duties of the Series E
Directors or Purchaser Nominees to the Company or its shareholders.

 

-17-



--------------------------------------------------------------------------------

Section 4.9 Director Indemnification Agreements. The Company shall (a) upon a
Purchaser Nominee or Series E Director becoming a director of the Company enter
into an indemnification agreement with such Purchaser Nominee or Series E
Director, as the case may be, in the form entered into with the other directors
of the Company (a “Director Indemnification Agreement”), and (b) cause all such
Purchaser Nominees and Series E Directors to be covered by any directors and
officers insurance policy maintained by the Company from time to time, at all
times that a Purchaser Nominee or Series E Director serves on the Board of
Directors.

Section 4.10 Financial Statements and Other Information.

(a) Subject to Section 4.10(b), so long as the Purchasers have the right to
appoint a Series E Director or nominate a Purchaser Nominee to the Board of
Directors in accordance with Section 4.1, the Company shall deliver to the
Purchasers’ Representative (and the Purchasers’ Representative may distribute to
the Purchasers):

(i) within 90 days after the end of each fiscal year of the Company, (A) an
audited, consolidated balance sheet of the Company and its Subsidiaries as of
the end of such fiscal year, (B) an audited, consolidated income statement of
the Company and its Subsidiaries for such fiscal year and (C) an audited,
consolidated statement of cash flows of the Company and its Subsidiaries for
such fiscal year; and

(ii) within 45 days after the end of each of the first three quarters of each
fiscal year of the Company, (A) an unaudited, consolidated balance sheet of the
Company and its Subsidiaries as of the end of such fiscal quarter, (B) an
unaudited, consolidated income statement of the Company and its Subsidiaries for
such fiscal quarter and (C) an unaudited, consolidated statement of cash flows
of the Company and its Subsidiaries for such fiscal quarter.

(b) Notwithstanding the foregoing, financial statements and other reports
required to be delivered pursuant to this Section 4.10 filed by the Company with
the SEC and available on EDGAR (or such other free, publicly-accessible internet
database that may be established and maintained by the SEC as a substitute for
or successor to EDGAR) shall be deemed to have been delivered to the Purchasers
on the date on which the Company posts such documents to EDGAR (or such other
free, publicly-accessible internet database that may be established and
maintained by the SEC as a substitute for or successor to EDGAR).

(c) So long as the Purchasers have the right to appoint a Series E Director or
nominate a Purchaser Nominee to the Board of Directors in accordance with
Section 4.1, the Purchasers’ Representative or the employees of the Purchasers’
Representative shall have the reasonable right to consult from time to time with
the officers of the Company at its principal place of business regarding
operating and financial matters of the Company; provided that the exercise of
such right does not materially interfere with the operations of the business of
the Company.

(d) The notes to the consolidated financial statements of the Company shall
indicate that Darkstone is a separate and distinct legal entity and that the
assets of Darkstone are not available to the creditors of the Company.

 

-18-



--------------------------------------------------------------------------------

Section 4.11 Certain New Securities.

(a) For purposes of this Section 4.11, the following terms shall have the
following meanings:

(i) “Convertible Securities” means any security convertible into or exchangeable
for Common Stock.

(ii) “Equity Securities” means (A) all shares of capital stock of the Company,
(B) all securities convertible into or exchangeable for shares of capital stock
of the Company and (C) all options, warrants or other rights to purchase or
otherwise acquire from the Company shares of such capital stock, or securities
convertible into or exchangeable for shares of such capital stock.

(iii) “Excluded Securities” means (A) the Warrants and the Warrant Shares,
(B) shares of Common Stock, Convertible Securities and Options issued to
existing or former officers, directors, employees or consultants of the Company
pursuant to the Stock Plans, including any shares of Common Stock issuable upon
exercise of any such Option or settlement or vesting of any award issued under
the Stock Plans, and (C) the Conversion Shares issuable upon the conversion of
the Purchased Shares; provided that in each case of clause (A), (B) and (C) such
exercise or conversion occurs in accordance with the terms thereof, at the
exercise or conversion price or ratio in effect immediately prior to the date
hereof, subject to the antidilution adjustment provisions thereof).

(iv) “New Securities” means all Equity Securities other than: (A) Excluded
Securities; (B) shares of any class of capital stock of the Company issued on a
pro rata basis to all holders of such class as a stock dividend or upon any
stock split or other subdivision of shares of capital stock; (C) shares of
capital stock of the Company issued as consideration in connection with the
acquisition, approved by the Board of Directors, by the Company of assets or
capital stock of any Person; (D) shares of Common Stock issued pursuant to a
public offering, or Convertible Securities or shares of Common Stock issuable
upon exercise or conversion of Convertible Securities issued pursuant to a
public offering, in each case with aggregate proceeds of at least $25,000,000,
(E) shares of Common Stock, Convertible Securities and Options issued to
existing or former officers, directors, employees or consultants of the Company
pursuant to any equity incentive plan adopted or approved by the Board of
Directors from time to time, including any shares of Common Stock issuable upon
exercise of any such Option or settlement or vesting of any award issued under
such plans, (F) rights issued pursuant to a shareholder rights plan, and (G) the
issuance of warrants with indebtedness for purposes of yield enhancement.

(v) “Options” means any options, warrants or other rights to subscribe for or to
purchase, or any options for the purchase of, any Common Stock or Convertible
Securities.

 

-19-



--------------------------------------------------------------------------------

(b) If, after the Closing Date, the Company intends to issue New Securities for
cash to any Person, then, at least 10 Business Days prior to the issuance of the
New Securities, the Company shall deliver to the Purchasers an offer (the
“Offer”) to issue the New Securities to them upon the terms set forth in this
Section 4.11; provided, however, that the Company shall have no obligation to
make an Offer unless at such time (i) the Purchasers, in the aggregate, have
record and beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of more than 5% of the outstanding shares of the Company’s Common
Stock (which shall be determined assuming conversion of all of the shares of
Series E Preferred Stock), and (ii) the Trading Price has not exceeded the
Closing Price for the thirty Trading Days ending on the last day of the month
immediately preceding the month in which the contemplated closing of the
issuance of New Securities occurs. Notwithstanding the foregoing, the Company in
its discretion may voluntarily provide an Offer to the Purchasers even if the
foregoing conditions have not been satisfied. The Offer shall state that the
Company proposes to issue the New Securities and shall specify their number and
terms (including purchase price). Any Offer may contemplate market flex terms
for the issuance of the New Securities. The Offer shall remain open and
irrevocable for a period of 10 Business Days (the “Offer Period”) from the date
of its delivery.

(c) The Purchasers collectively shall have the right to purchase all but not
less than all of the New Securities on the terms and conditions set forth in the
Offer by delivering written notice of acceptance thereof to the Company during
the Offer Period. The closing of the purchase of New Securities by the
Purchasers shall be held at the principal office of the Company at 11:00 a.m.
local time on the closing date set forth in the Offer or at such other time and
place as the parties to the transaction may agree. At such closing, the Company
shall deliver the New Securities to the Purchasers against payment of the
purchase price therefor by the Purchasers. At such closing, all of the parties
to the transaction shall execute such additional documents as are otherwise
necessary or appropriate to consummate such transactions.

(d) If the Purchasers do not elect to purchase all of the New Securities
pursuant to Section 4.11(c), the Company may sell the New Securities on terms
and conditions that are no more favorable in the aggregate to the applicable
purchaser than those set forth in the Offer. If such sale is not consummated
within 120 days of the date upon which the Offer is given, then no issuance of
New Securities may be made thereafter by the Company without again offering the
same to the Purchasers in accordance with this Section 4.11.

(e) The rights granted in this Section 4.11 are personal to the Purchasers and
their Permitted Transferees and do not constitute a right of holders of any
securities of the Company, including, without limitation, the Series E Preferred
Stock, as such.

Section 4.12 Confidentiality. The term of the Confidentiality Agreement, dated
December 17, 2013, by and between the Company and GSO Capital Partners LP (the
“Confidentiality Agreement”) provided for under Section 7 thereof is hereby
extended until the end of the Restricted Period; provided, however, that
(a) Section 10 of the Confidentiality Agreement shall not be extended,
(b) Section 2 of the Confidentiality Agreement shall not be extended, (c) the
requirement to either return or destroy confidential information pursuant to
Section 3 of the Confidentiality Agreement shall not be extended, and (d) in
addition to the uses of confidential information permitted under the
Confidentiality Agreement, GSO Capital Partners LP shall be permitted to monitor
each Purchaser’s purchase of the Series E Preferred Stock and New Securities, if
any.

 

-20-



--------------------------------------------------------------------------------

Section 4.13 Rentech Nitrogen Partners Distributions. For so long as the
Purchasers in the aggregate have record or beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of more than 5% of the outstanding
shares of the Company’s Common Stock (which shall be determined assuming
conversion of all of the shares of Series E Preferred Stock), the Company shall
not, without the prior written consent of the Purchasers’ Representative, which
shall not be unreasonably withheld, delayed or conditioned, permit Rentech
Nitrogen GP to authorize Rentech Nitrogen Partners to declare or make, or agree
to make, directly or indirectly, any Restricted Payment in excess of $25,000,000
from the proceeds of any incurrence of indebtedness for borrowed money.

Section 4.14 Change of Name/Status. Within ten (10) days after the date hereof
the Company shall cause Darkstone to, and Darkstone shall, change Darkstone’s
name to “DSHC, LLC” and in connection therewith (a) promptly execute and deliver
all such further documents and take such further actions as may be reasonably
necessary or as the Collateral Agent (as defined in the Pledge Agreement) may
reasonably request to assure the Collateral Agent that the security interests
thereunder continue to be perfected with a first priority Lien (as defined in
the Pledge Agreement) and (b) provide legal opinions consistent with those
provided on the date hereof as to the continued perfection and priority of the
security interest created by the Pledge Agreement.

ARTICLE V

CONDITIONS TO THE PARTIES’ OBLIGATIONS

Section 5.1 Conditions of the Purchasers. The obligations of the Purchasers to
consummate the transactions contemplated hereby to be consummated at the Closing
are subject to the satisfaction, on or prior to the Closing Date, of each of the
following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
of the Company contained in Article II of this Agreement shall be true and
correct (without giving effect to any qualification or limitation as to
“materiality,” “Material Adverse Effect” or similar qualifier set forth therein)
on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date,
except for representations and warranties that speak as of a specific date or
time other than the Closing Date (which need only be so true and correct as of
such date or time), except where the failure of such representations and
warranties to be so true and correct has not had, and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(b) Covenants. The Company shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by it at or prior to the Closing.

(c) Certificates. The Company shall have delivered to the Purchasers (i) a
certificate, dated as of the Closing Date and executed on behalf of the Company
by its Chief Executive Officer, to the effect that each of the conditions set
forth in Section 5.1(a) and (b) has been satisfied, and (ii) a certificate,
dated as of the Closing Date and executed on behalf of the Company by its
Secretary, certifying the Company’s (A) current versions of the Articles of
Incorporation and Bylaws, (B) resolutions adopted by the Board of Directors
approving this Agreement, the Related Agreements and the transactions
contemplated hereby and thereby (including the due filing of the Articles of
Amendment with the Secretary of State of the State of Colorado, the
authorization, issuance, sale and delivery of the Purchased Shares and the
reservation, issuance and delivery of the Conversion Shares) and (C) the
signatures and authority of persons signing the Agreement, the Certificates and
the Related Agreements on behalf of the Company.

 

-21-



--------------------------------------------------------------------------------

(d) Series E Preferred Stock Certificates. The Company shall have delivered to
each Purchaser the Certificates representing its Purchased Shares.

(e) Related Agreements. The Company and its applicable Subsidiaries shall have
entered into the Related Agreements and the Exemption Letter.

(f) Legal Opinions. The Company shall have provided opinions addressed to the
Purchasers (i) rendered by Latham & Watkins LLP in substantially the form
attached hereto as Exhibit D and (ii) rendered by Holland & Hart LLP in
substantially the form attached hereto as Exhibit E.

(g) Articles of Amendment. The Articles of Amendment shall have been duly filed
with the Secretary of State of the State of Colorado.

(h) Nasdaq. The Conversion Shares shall have been approved for listing on the
Nasdaq Stock Market, subject to official notice of issuance.

(i) Good Standing Certificates. The Company shall have delivered to the
Purchasers a certificate of good standing dated as of a recent date with respect
to the Company and each of its Subsidiaries that is party to a Related Agreement
issued by the Colorado Secretary of State or, with respect to any such
Subsidiary not incorporated or otherwise organized in the State of Colorado, the
applicable Governmental Authority of the jurisdiction in which such Subsidiary
is incorporated or organized.

(j) Credit Agreement. The Credit Agreement shall have been executed and
delivered by Rentech Nitrogen Holdings.

Section 5.2 Conditions of the Company. The obligations of the Company to
consummate the transactions contemplated hereby are subject to the satisfaction,
on or prior to the Closing Date, of each of the following conditions precedent:

(a) Representations and Warranties; Performance. Each of the representations and
warranties of the Purchasers contained in Article III of this Agreement shall be
true and correct (without giving effect to any qualification or limitation as to
“materiality,” “material adverse effect” or similar qualifier set forth therein)
on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date,
except for representations and warranties that speak as of a specific date or
time other than the Closing Date (which need only be true and correct in all
material respects as of such date or time), except where the failure of such
representations and warranties to be so true and correct has not had, and would
not reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the Purchasers’ ability to consummate the transactions under
this Agreement and the Related Agreements.

 

-22-



--------------------------------------------------------------------------------

(b) Covenants. The Purchasers shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by them at or prior to the Closing.

(c) Certificates. The Purchasers shall have delivered to the Company a
certificate, dated as of the Closing Date and executed on behalf of the
Purchasers by their authorized representative, to the effect that each of the
conditions set forth in Section 5.2(a) and (b) has been satisfied.

(d) Consideration for the Securities. Each Purchaser shall have paid the
purchase price set forth next to the name of such Purchaser on Schedule 1.1 for
the Purchased Shares by wire transfer of immediately available funds to an
account designated in writing by the Company.

(e) Related Agreements. The Purchasers shall have entered into the Related
Agreements to which they are a party and the Exemption Letter.

(f) Articles of Amendment. The Articles of Amendment shall have been duly filed
with the Secretary of State of the State of Colorado.

(g) Nasdaq. The Conversion Shares shall have been approved for listing on the
Nasdaq Stock Market, subject to official notice of issuance.

(h) Credit Agreement. The Credit Agreement shall have been executed and
delivered by the administrative agent and lenders thereunder.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Survival of Representations; Indemnity.

(a) The representations, warranties, covenants and agreements made herein or in
any certificates or documents executed in connection herewith shall survive the
execution and delivery hereof and the Closing of the transactions contemplated
hereby. Notwithstanding the foregoing, (a) the representations and warranties
contained in or made pursuant to this Agreement shall survive until twelve
(12) months after the Closing Date; provided; however, that the representations
and warranties contained in Section 2.1 (Organization and Power), Section 2.2
(Authorization, Etc.), Section 2.3 (Government Approvals), Section 2.4
(Authorized and Outstanding Stock), Section 2.19 (No Brokers or Finders),
Section 3.1 (Organization and Power), Section 3.2 (Authorization, Etc.),
Section 3.3 (Government Approvals), Section 3.4 (Investment Representations),
Section 3.5 (No Prior Ownership) and Section 3.6 (No Brokers or Finders) shall
survive until the expiration of the applicable statute of limitations, and
(b) all covenants and agreements for which a specific termination date is
specified shall terminate as of such termination date. Upon expiration of the
applicable survival period, the representations and warranties contained in this
Agreement shall terminate, and no claim or action with respect thereto may be
brought.

 

-23-



--------------------------------------------------------------------------------

(b) The Company (the “Indemnitor”) hereby agrees to indemnify and hold each
Purchaser, its Affiliates and each of its and their respective directors,
officers, partners, members, managers, stockholders, employees and agents
(collectively, the “Indemnified Parties”) harmless from and against any and all
actual, out-of-pocket liabilities, costs, expenses, liabilities, losses, damages
and penalties which may be imposed on, incurred by, or asserted against such
Indemnified Party, relating to or arising out of the execution and delivery of
this Agreement by the Company and the consummation of the transactions
contemplated hereby (the “Indemnified Liabilities”). Each Indemnified Party
shall give the Indemnitor prompt written notice of any claim asserted in writing
against such Indemnified Party that would reasonably be expected to give rise to
Indemnified Liabilities setting forth a description of the nature and basis of
such claim of which such Indemnified Party has knowledge; provided, however that
any delay or failure to give such notice shall not affect the obligations of the
Indemnitor unless (and then solely to the extent) such Indemnitor is materially
prejudiced by such delay or failure. The Indemnitor shall have the right at any
time during which such claim is pending to select counsel to defend and control
the defense thereof and settle any claims for which it is responsible for
indemnification hereunder (provided, however that the Indemnitor will not settle
any such claim without (i) the appropriate Indemnified Party’s prior written
consent, which consent shall not be unreasonably withheld or delayed, or
(ii) obtaining an unconditional release of the appropriate Indemnified Party
from all claims arising out of the claim with no admission of wrongdoing by the
appropriate Indemnified Party. Notwithstanding the foregoing, the Indemnitor
shall not be entitled to control the defense of any claim in the event that
based upon the advice of counsel for the Indemnified Party, there are one or
more material defenses available to the Indemnified Party which are not
available to the Indemnitor; provided, however; that with respect to any claim
as to which the Indemnified Party is controlling the defense, the Indemnitor
will not be liable to any Indemnified Party for any settlement of any claim
pursuant to this Section 6.1(b) that is effected without its prior written
consent. In no event shall the Indemnitor be required to pay the fees and
expenses for more than one counsel for all Indemnified Parties.

Section 6.2 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
will become effective when one or more counterparts have been signed by a party
and delivered to the other parties. Copies of executed counterparts of signature
pages to this Agreement may be transmitted by PDF (portable document format) or
facsimile and such PDFs or facsimiles will be deemed as sufficient as if actual
signatures pages had been delivered.

Section 6.3 Governing Law.

(a) Except to the extent the Colorado Business Corporation Act is mandatorily
applicable, this Agreement and any disputes arising hereunder or controversies
related hereto shall be governed by and construed in accordance with the
internal laws of the State of New York that apply to contracts made and
performed entirely within such state.

 

-24-



--------------------------------------------------------------------------------

(b) Each of the parties hereto irrevocably (i) submits to the exclusive
jurisdiction of any court of the State of New York located in New York County or
the United States District Court for the Southern District of New York for the
purpose of any suit, action or other proceeding arising out of this Agreement
(each a “Proceeding”), (ii) agrees that service of any process, summons, notice
or document in accordance with Section 6.6 shall be effective service of process
for any Proceeding brought against such party; (iii) irrevocably and
unconditionally waives any objection to the laying of venue of any Proceeding
arising out of or relating to this Agreement in any such court; (iv) agrees that
all claims in respect of any Proceeding may be heard and determined in any such
court; and (v) agrees not to commence any Proceeding other than in such court,
and waive, to the fullest extent permitted by applicable law, any claim that any
such Proceeding is brought in an inconvenient forum.

(c) To the extent that any party hereto has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself, or to such Person’s
property, each such party hereto hereby irrevocably waives such immunity in
respect of such Person’s obligations with respect to this Agreement.

(d) Waiver of Jury Trial. EACH PARTY HERETO, FOR ITSELF AND ITS AFFILIATES,
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR RESPECTIVE AFFILIATES
PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

Section 6.4 Entire Agreement; No Third Party Beneficiary. This Agreement and the
Related Agreements contain the entire agreement by and among the parties with
respect to the subject matter hereof and all prior negotiations, writings and
understandings relating to the subject matter of this Agreement. This Agreement
is not intended to confer upon any Person not a party hereto (or their
successors and permitted assigns) any rights or remedies hereunder.

Section 6.5 Expenses. All fees, costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby, including accounting
and legal fees shall be paid by the party incurring such expenses, except that,
upon consummation of the Closing, the Company shall reimburse GSO for all
reasonable and documented out-of-pocket costs and expenses, including legal
fees, expenses, other professional fees and expenses, and all reasonable
out-of-pocket due diligence expenses, in an aggregate amount not to exceed five
hundred thousand dollars ($500,000), incurred by GSO or any of the Purchasers in
connection with the transaction contemplated by this Agreement.

Section 6.6 Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given or made as follows: (a) if sent by registered or certified mail in the
United States return receipt requested, upon receipt; (b) if sent by nationally
recognized overnight air courier, one (1) Business Day after mailing; (c) if
sent by facsimile transmission, when transmitted and receipt is confirmed;
(d) if sent by e-mail transmission, with a copy sent on the same day in the
manner provided in Section 6.6(a), (b) or (c), when transmitted and receipt is
confirmed; and (e) if otherwise actually personally delivered, when delivered,
provided, that such notices, requests, demands and other communications are
delivered to the address set forth below, or to such other address as any party
shall provide by like notice to the other parties to this Agreement:

 

-25-



--------------------------------------------------------------------------------

If to the Company, to:

Rentech, Inc.

10877 Wilshire Boulevard, Suite 600

Los Angeles, CA 90024

Fax No.: (310) 208-7165

E-mail: dcohrs@rentk.com

Attention: Dan J. Cohrs

with a copy to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, CA 94025

Fax No.: (650) 463-2600

E-mail: tony.richmond@lw.com

Attention: Anthony J. Richmond

If to a Purchaser, to:

GSO Capital Partners LP

345 Park Avenue, 31st Floor

New York, NY 10154

Fax No.: (646) 455-4124 and (646) 455-4138

E-mail: marisa.beeney@gsocap.com and patrick.fleury@gsocap.com

Attention: Marisa Beeney and Patrick Fleury

with a copy to:

Vinson & Elkins LLP

666 Fifth Avenue

26th Floor

New York, NY 10103

Fax No.: (917) 849-5367

E-mail: mswidler@velaw.com and rseber@velaw.com

Attention: Michael J. Swidler and Robert Seber

Section 6.7 Successors and Assigns. This Agreement will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement may be assigned in connection with a Transfer
permitted by Section 4.2(a) or Section 4.2(b)(i). No other assignment of this
Agreement or of any rights or obligations hereunder may be made by any party
hereto without the prior written consent of the other parties hereto. The
Purchaser’s Representative may provide any such consent on behalf of the
Purchasers. Any purported assignment or delegation in violation of this
Agreement shall be null and void ab initio.

 

-26-



--------------------------------------------------------------------------------

Section 6.8 Headings. The Section, Article and other headings contained in this
Agreement are inserted for convenience of reference only and will not affect the
meaning or interpretation of this Agreement.

Section 6.9 Amendments and Waivers. This Agreement may not be modified or
amended except by an instrument or instruments in writing signed by the Company
and the Purchasers’ Representative. Any party hereto may, only by an instrument
in writing, waive compliance by any other party or parties hereto with any term
or provision hereof on the part of such other party or parties hereto to be
performed or complied with; provided that the Purchasers’ Representative may
execute such waivers on behalf of any Purchaser. No failure or delay of any
party in exercising any right or remedy hereunder shall operate as a waiver
thereof, nor will any single or partial exercise of any right or power, or any
abandonment or discontinuance of steps to enforce such right or power, preclude
any other or further exercise thereof or the exercise of any other right or
power. The waiver by any party hereto of a breach of any term or provision
hereof shall not be construed as a waiver of any subsequent breach. The rights
and remedies of the parties hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have hereunder.

Section 6.10 Interpretation; Absence of Presumption.

(a) For the purposes hereof: (i) words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other gender as the context requires; (ii) the terms “hereof,” “herein,” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole (including all of the Schedules
and Exhibits) and not to any particular provision of this Agreement, and
Article, Section, paragraph, Exhibit and Schedule references are to the
Articles, Sections, paragraphs, Exhibits, and Schedules to this Agreement unless
otherwise specified; (iii) the word “including” and words of similar import when
used in this Agreement shall mean “including, without limitation,” unless the
context otherwise requires or unless otherwise specified; and (iv) the word “or”
shall not be exclusive.

(b) With regard to each and every term and condition of this Agreement and any
and all agreements and instruments subject to the terms hereof, the parties
hereto understand and agree that the same have or has been mutually negotiated,
prepared and drafted, and if at any time the parties hereto desire or are
required to interpret or construe any such term or condition or any agreement or
instrument subject hereto, no consideration will be given to the issue of which
party hereto actually prepared, drafted or requested any term or condition of
this Agreement or any agreement or instrument subject hereto.

Section 6.11 Severability. Any provision hereof that is held to be invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
shall be ineffective only to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions hereof,
provided, however, that the parties will attempt in good faith to reform this
Agreement in a manner consistent with the intent of any such ineffective
provision for the purpose of carrying out such intent.

 

-27-



--------------------------------------------------------------------------------

Section 6.12 Specific Performance. The parties hereto agree that irreparable
damage could occur and that the a party may not have any adequate remedy at law
in the event that any of the provisions of this Agreement are not performed in
accordance with their terms or were otherwise breached. Accordingly, each party
shall without the necessity of proving the inadequacy of money damages or
posting a bond be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms, provisions and
covenants contained therein, this being in addition to any other remedy to which
they are entitled at law or in equity.

Section 6.13 Purchasers’ Representative.

(a) Each Purchaser hereby consents to (i) the appointment of GSO Capital
Partners LP as the Purchasers’ Representative hereunder and as the
attorney-in-fact for and on behalf of such Purchaser, and (ii) the taking by the
Purchasers’ Representative of any and all actions and the making of any
decisions required or permitted by, or with respect to this Agreement and the
transactions contemplated hereby, including, without limitation, (A) the
exercise of the power to agree to execute any consents under this Agreement and
(B) to take all actions necessary in the judgment of the Purchasers’
Representative for the accomplishment of the foregoing and all of the other
terms, conditions and limitations of this Agreement and the transactions
contemplated hereby.

(b) Each Purchaser shall be bound by the actions taken by the Purchasers’
Representative exercising the rights granted to it by this Agreement, and the
Company shall be entitled to rely on any such action or decision of the
Purchasers’ Representative.

(c) If the Purchasers’ Representative shall resign or otherwise be unable to
fulfill its responsibilities hereunder, the Purchasers shall appoint a new
Purchasers’ Representative as soon as reasonably practicable by written consent
of holders of a majority of the then outstanding Conversion Shares (which shall
be determined assuming conversion of all Purchased Shares) by sending notice and
a copy of the duly executed written consent appointing such new Purchasers’
Representative to the Company.

(Signature pages follow)

 

-28-



--------------------------------------------------------------------------------

The parties have caused this Subscription Agreement to be executed as of the
date first written above.

 

COMPANY RENTECH, INC. By:  

/s/ Dan J. Cohrs

  Name: Dan J. Cohrs   Title: Chief Financial Officer and Executive Vice
President

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT



--------------------------------------------------------------------------------

PURCHASERS’ REPRESENTATIVE: GSO CAPITAL PARTNERS LP By:  

/s/ Marisa J. Beeney

  Name: Marisa J. Beeney   Title: Authorized Signatory

 

PURCHASERS:          GSO SPECIAL SITUATIONS OVERSEAS MASTER FUND LTD.      
STEAMBOAT CREDIT OPPORTUNITIES MASTER FUND LP By:    GSO Capital Partners LP,
its investment advisor       By:    GSO Capital Partners LP, its Investment
Manager By:   

/s/ Marisa J. Beeney

      By:   

/s/ Marisa J. Beeney

   Name: Marisa J. Beeney          Name: Marisa J. Beeney    Title: Authorized
Signatory          Title: Authorized Signatory GSO SPECIAL SITUATIONS FUND LP   
   GSO COASTLINE CREDIT PARTNERS LP By:    GSO Capital Partners LP, its
investment advisor       By:    GSO Capital Partners LP, its Investment Manager
By:   

/s/ Marisa J. Beeney

      By:   

/s/ Marisa J. Beeney

   Name: Marisa J. Beeney          Name: Marisa J. Beeney    Title: Authorized
Signatory          Title: Authorized Signatory GSO PALMETTO OPPORTUNISTIC
INVESTMENT PARTNERS LP       GSO CACTUS CREDIT OPPORTUNITIES FUND LP By:    GSO
Capital Partners LP, as Investment Manager       By:   

GSO Cactus Credit Opportunities Associates LLC,

its general partner

By:   

/s/ Marisa J. Beeney

      By:   

/s/ Marisa J. Beeney

   Name: Marisa J. Beeney          Name: Marisa J. Beeney    Title: Authorized
Signatory          Title: Authorized Signatory GSO CREDIT-A PARTNERS LP      
GSO AIGUILLE DES GRANDS MONTETS FUND II LP By:    GSO Capital Partners LP, its
Investment Manager       By:    GSO Capital Partners LP as Attorney-in-Fact By:
  

/s/ Marisa J. Beeney

      By:   

/s/ Marisa J. Beeney

   Name: Marisa J. Beeney          Name: Marisa J. Beeney    Title: Authorized
Signatory          Title: Authorized Signatory

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

1. The following capitalized terms have the meanings indicated:

“Affiliate” of any Person means any Person, directly or indirectly, controlling,
controlled by or under common control with such Person.

“Applicable Law” means laws, orders of a court of competent jurisdiction or
other similar requirement of any Governmental Authority.

“Articles of Incorporation” means the Company’s Amended and Restated Articles of
Incorporation as amended, modified or supplemented from time to time.

“Board of Directors” means the Company’s board of directors.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City, New York.

“Bylaws” means that Company’s bylaws, as amended, modified or supplemented from
time to time.

“Confidential Information” means information regarding the Company or its
Subsidiaries that is non-public, confidential or proprietary in nature, together
with all analyses, compilations, forecasts, studies or other documents prepared
by the Purchasers or their Representatives which contain or otherwise reflect
such information. “Confidential Information” shall not include such portions of
the Confidential Information which (a) are or become generally available to the
public other than as a result of the Purchasers’ or their Affiliates’ disclosure
in violation of this Agreement, (b) become available to the Purchasers or their
Affiliates on a non-confidential basis from a source other than the Company or
its Subsidiaries, (c) was already in the Purchasers’ or their Affiliates’
possession prior to the date of this Agreement and which was not obtained from
the Company or its Subsidiaries or (d) are independently developed by the
Purchasers or their Affiliates without reference to the Confidential
Information.

“Closing Price” means $1.85 per share of Common Stock.

“Conversion Price” is defined in the Articles of Amendment.

“Credit Agreement” means the Term Loan Credit Agreement dated as of the date
hereof among Rentech Nitrogen Holdings, as borrower, the lenders party thereto
and Credit Suisse AG, Cayman Islands Branch, as administrative agent.

“Darkstone” means Darkstone, LLC, a Delaware limited liability company.

“Darkstone LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of Darkstone, dated as of the date hereof, as such agreement
may be amended, restated or supplemented or otherwise modified from time to
time.

 

A-2



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, license, approval or other
authorization under any applicable law, regulation and other requirement of the
United States or of any state, municipality or other subdivision thereof
relating to pollution or protection of health or the environment, including
laws, regulations or other requirements relating to emissions, discharges,
releases or threatened releases of pollutants, contaminants or Hazardous
Substances or toxic materials or wastes into ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, recycling, presence, use, treatment, storage, disposal, transport,
or handling of, wastes, pollutants, contaminants or Hazardous Substances.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any Person under common control with either the Company
or a Subsidiary within the meaning of Section 414(b), (c), (m), or (o) of the
Code or Section 4001 of ERISA.

“ERISA Documents” means the following, whether written or oral: (i) all
employment, consulting, severance, deferred compensation, bonus, incentive,
profit sharing, or indemnification agreements, arrangements, plans or programs,
(ii) all pension or retirement agreements or arrangements, including all
“employee pension benefit plans” as defined in Section 3(2) of ERISA, “employee
welfare benefit plans” as defined in Section 3(1) of ERISA, and fringe benefit
plans or programs, (iii) any equity or equity-based, phantom stock, stock
appreciation right, stock option, or stock purchase plan, grant agreement or
arrangement, and (iv) all labor or collective bargaining agreements, in each
case that the Company, its Subsidiaries, or an ERISA Affiliate maintains.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exemption Letter” means the letter agreement among the Company and each of the
Purchasers in the form attached to the Agreement as Exhibit G.

“GAAP” means generally accepted accounting principles as in effect in the United
States.

“Governmental Authority” means any (a) federal, state, local, municipal, foreign
or other government (or agency or political subdivision thereof),
(b) governmental, quasi-governmental or regulatory authority of any nature
(including any governmental agency, branch, department or other entity and any
court or other tribunal), (c) multinational organization or (d) body exercising,
or entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power any nature.

“GSO” means GSO Capital Partners LP and any of its Affiliates that operate under
the credit business segment of The Blackstone Group L.P.

“Hazardous Substance” means any hazardous or toxic waste, substance or product
or material defined or regulated by any applicable law, rule, regulation or
order described in the definition of “Requirements of Environmental Law,”
including solid waste (as defined under the Resource Conservation and Recovery
Act of 1976 or its regulations, as amended), petroleum and any fraction thereof,
and any radioactive materials and waste.

 

A-3



--------------------------------------------------------------------------------

“Hedging Transactions” means the entering (a) into a Short Sale, (b) into or
establishment of any agreement constituting a “put equivalent position,” as
defined by Rule 16a-1(h) of the Exchange Act, or (d) otherwise entering into a
hedging transaction the primary purpose of which is to offset the loss which
results from a decline in the market price of the Common Stock.

“Investment Company Act” mean the Investment Company Act of 1940, as amended.

“Material Adverse Effect” means a material adverse effect upon the condition
(financial or otherwise), assets, liabilities, stockholder’s equity or results
of operations of the Company and its Subsidiaries, taken as a whole; provided,
however, that any such effect resulting or arising from or relating to any of
the following matters shall not be considered when determining whether a
Material Adverse Effect has occurred or would reasonably be expected to occur:
(a) any change, development, occurrence or event affecting the industry in which
the Company and its Subsidiaries operate; (b) any conditions affecting the
United States general economy or the general economy in any geographic area in
which the Company or its Subsidiaries operate or developments or changes therein
or the financial and securities markets and credit markets in the United States
or elsewhere in the world; (c) political conditions, including acts of war
(whether or not declared), armed hostilities and terrorism, or developments or
changes therein; (d) any conditions resulting from natural disasters;
(e) changes in any law, rule, regulation or GAAP; (f) any action taken or
omitted to be taken by or at the written request or with the written consent of
a Purchaser; (g) any announcement of this Agreement or the transactions
contemplated hereby; (h) changes in the market price or trading volume of Common
Stock or any other equity, equity-related or debt securities of the Company or
its Affiliates (it being understood that the underlying circumstances, events or
reasons giving rise to any such change can be taken into account in determining
whether a Material Adverse Effect has occurred or would reasonably be expected
to occur); (i) any failure to meet any internal or public projections,
forecasts, estimates or guidance for any period (it being understood that the
underlying circumstances, events or reasons giving rise to any such failure can
be taken into account in determining whether a Material Adverse Effect has
occurred or would reasonably be expected to occur); or (j) any effect arising
out of or resulting from any claims or proceedings made by any of the Company’s
shareholders arising out of or related to this Agreement.

“Multiemployer Plan” has the meaning set forth in Section 3(37) or
Section 4001(a)(3) of ERISA.

“NOLs” means net operating losses for federal income Tax purposes.

“Permitted Transferee” means a controlled, managed or subadvised investment fund
or account of GSO.

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust or unincorporated organization or a Governmental
Authority or political subdivision thereof.

“Pledge Agreement” means that certain Pledge Agreement, dated as of the date
hereof, among Darkstone, the Purchasers, and Credit Suisse AG, Cayman Islands
Branch, as collateral agent, as such agreement may be amended, restated or
supplemented or otherwise modified from time to time.

 

A-4



--------------------------------------------------------------------------------

“Put Option Agreements” means those certain Put Option Agreements, dated as of
the date hereof, among the Company and the Purchasers, as such agreements may be
amended, restated or supplemented or otherwise modified from time to time.

“Registration Rights Agreement” means the Registration Rights Agreement among
the Company and each of the Purchasers in the form attached to the Agreement as
Exhibit C.

“Rentech Nitrogen GP” means Rentech Nitrogen GP, LLC, a Delaware limited
liability company.

“Rentech Nitrogen Holdings” means Rentech Nitrogen Holdings, Inc., a Delaware
corporation.

“Rentech Nitrogen Partners” means Rentech Nitrogen Partners, L.P., a Delaware
limited partnership.

“Representatives” means a Persons’ Affiliates, employees, agents, consultants,
accountants, attorneys or financial advisors.

“Requirements of Environmental Law” means all requirements imposed by any law
(including The Resource Conservation and Recovery Act, The Comprehensive
Environmental Response, Compensation, and Liability Act, the Clean Water Act,
the Clean Air Act, and any state analogues of any of the foregoing), rule,
regulation, or order of any Governmental Authority which relate to (a) noise;
(b) pollution, protection or clean-up of the air, surface water, ground water or
land; (c) solid, gaseous or liquid waste or Hazard Substance generation,
recycling, reclamation, release, threatened release, treatment, storage,
disposal or transportation; (d) exposure of Persons or property to Hazardous
Substances; (e) the safety or health of employees or other Persons or (f) the
manufacture, presence, processing, distribution in commerce, use, discharge,
releases, threatened releases, emissions or storage of Hazardous Substances into
the environment.

“Restricted Payment” is defined in the Credit Agreement.

“Restricted Securities” means Purchased Shares or Conversion Shares required to
bear the legend set forth in Section 4.3(a).

“SEC” means the Securities and Exchange Commission.

“SEC Documents” means all reports, schedules, registration statements, proxy
statements and other documents (including all amendments, exhibits and schedules
thereto) filed by the Company with the SEC on or after January 1, 2013.

“Securities Act” means the Securities Act of 1933, as amended.

“Short Sale” means a sale of Common Stock that is marked as a short sale.

 

A-5



--------------------------------------------------------------------------------

“Stock Plans” means the Rentech, Inc. 2005 Stock Option Plan, the Amended and
Restated Rentech, Inc. 2006 Incentive Award Plan, as amended, and the Second
Amended and Restated Rentech, Inc. 2009 Incentive Award Plan.

“Subsidiary” means, when used with reference to a party, any corporation or
other organization, whether incorporated or unincorporated, of which such party
or any other Subsidiary of such party is a general partner or serves in a
similar capacity, or, with respect to such corporation or other organization, at
least a majority of the securities or other interests having by their terms
ordinary voting power to elect a majority of the board of directors or others
performing similar functions is directly or indirectly owned or controlled by
such party or by any one or more of its Subsidiaries, or by such party and one
or more of its Subsidiaries.

“Tax” or “Taxes” means any taxes, assessments, fees, unclaimed property and
escheat obligations, and other governmental charges in the nature of a tax
imposed by any Governmental Authority, including income, profits, gross
receipts, net proceeds, alternative or add-on minimum, ad valorem, real property
personal property, value added, turnover, sales, use, environmental, stamp,
leasing, lease, user, excise, duty, franchise, capital stock, transfer,
registration, license, withholding, social security (or similar), unemployment,
disability, payroll, employment, fuel, excess or windfall profits, occupational,
premium, severance, estimated, or other similar charge in the nature of a tax.

“Tax Benefit Preservation Plan” means the Tax Benefit Preservation Plan, dated
as of August 5, 2011, between the Company and Computershare Trust Company, N.A.
(including the exhibits thereto), as may be amended or replaced from time to
time.

“Tax Return” means any report, return, election, document, estimated tax filing,
declaration, claim for refund, property tax rendition, information returns, or
other filing relating to Taxes (including any schedules or attachments thereto
and any amendment thereof) required to be filed with any Governmental Authority
with respect to any Tax.

“Trading Day” is defined in the Articles of Amendment.

“Transfer” means a sale, transfer, hypothecation, assignment, gift, bequest or
disposition by any other means, whether for value or no value and whether
voluntary or involuntary (including, without limitation, by realization upon any
lien or by operation of law or by judgment, levy, attachment, garnishment,
bankruptcy or other legal or equitable proceedings). The term “Transferred”
shall have a correlative meaning.

 

A-6



--------------------------------------------------------------------------------

2. The following terms are defined in the Sections of the Agreement indicated:

INDEX OF TERMS

 

Term

  

Section

 

Agreement

     Preamble   

Articles of Amendment

     1.1   

Blackstone Group

     4.8   

Certificates

     1.2   

Closing

     1.2   

Closing Date

     1.2   

Code

     2.13   

Common Stock

     2.4(a)   

Company

     Preamble   

Confidentiality Agreement

     4.13   

Conversion Shares

     2.5(c)   

Convertible Securities

     4.11(a)(i)   

Director Indemnification Agreement

     4.9   

Disclosure Schedule

     2.0   

Employment Laws

     2.13   

Equity Securities

     4.11(a)(ii)   

Evaluation Date

     2.9   

Excluded Securities

     4.11(a)(iii)   

Financial Statements

     2.7   

Indemnified Liabilities

     6.1(c)   

Indemnified Parties

     6.1(b)   

Indemnitor

     6.1(b)   

New Securities

     4.11(a)(v)   

Observer

     4.1(c)   

Offer

     4.11(b)   

Offer Period

     4.11(b)   

Options

     4.11(a)(vii)   

Preferred Stock

     2.4(a)   

Proceeding

     6.3(b)   

Purchase Group

     4.13   

Purchase Group Member

     4.13   

Purchased Shares

     Preamble   

Purchaser Nominee

     4.1(b)   

Purchasers

     Preamble   

Purchasers’ Representative

     Preamble   

Related Agreements

     2.2(a)   

Restricted Period

     4.4(a)   

Series E Director

     4.1(a)   

Series E Preferred Stock

     Preamble   

Warrant Shares

     2.4(b)   

Warrants

     2.4(b)   

 

A-7



--------------------------------------------------------------------------------

SCHEDULE 1.1

PURCHASED SHARES

 

Purchaser

   Number of
Purchased Shares      Purchase Price  

GSO Special Situations Overseas Master Fund Ltd

     17,900.0000       $ 17,542,000.0000   

GSO Special Situations Fund LP

     28,751.3742       $ 28,176,346.7160   

GSO Palmetto Opportunistic Investment Partners LP

     6,666.6667       $ 6,533,333.3660   

GSO Credit-A Partners LP

     16,121.7415       $ 15,799,306.6700   

Steamboat Credit Opportunities Master Fund LP

     3,840.2958       $ 3,763,489.8840   

GSO Coastline Credit Partners LP

     3,843.1304       $ 3,766,267.7920   

GSO Cactus Credit Opportunities Fund LP

     9,885.3043       $ 9,687,598.2140   

GSO Aiguille des Grands Montets Fund II LP

     12,991.4871       $ 12,731,657.3580      

 

 

    

 

 

 

Total

     100,000.0000       $ 98,000,000.0000      

 

 

    

 

 

 

 

1.1-1